Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 2.1 AGREEMENT AND PLAN OF REORGANIZATION by and among Umpqua Holdings Corporation, Umpqua Bank, North Bay Bancorp and The Vintage Bank January 17, 2007 TABLE OF CONTENTS 1 . Definitions 1 2 . Mergers. 6 Transactions Pursuant to the Holding Company Plan of Merger 6 Transactions Pursuant to the Bank Plan of Merger 8 Exchange Procedures 8 Dissenters Shares 9 Anti-Dilution Provision 10 3 . Reserved 10 4 . Representations and Warranties of NBB and TVB 10 Organization, Existence, and Authority 10 Authorized and Outstanding Stock, Options, and Other Rights 10 Public Reports; Sarbanes-Oxley Compliance 11 Articles of Incorporation, Bylaws, Minutes 12 No Holding Company, Joint Venture, or Other Subsidiaries 12 Shareholder Reports 12 Books and Records 13 Legal Proceedings 13 Compliance with Laws and Regulations 13 Commitments 14 Environmental Matters 14 Contingent and Other Liabilities 15 No Material Adverse Effects 15 Regulatory Approvals Required 15 Corporate and Shareholder Approval of Agreement, Binding Obligations 16 No Defaults from Transaction 16 Taxes and Tax Returns 16 Real Property, Leased Personal Property 17 Insurance 17 Intellectual Property 18 Contracts and Agreements 18 Employee Benefits 18 Labor and Employment 21 Allowance for Loan Losses 21 Repurchase Agreement 21 Shareholder List 21 Interests of Directors and Others 21 NBB Disclosure Schedule to this Agreement 21 Brokers and Finders 21 Bank Secrecy Act; Patriot Act; Transactions with Affiliates 22 Risk Management Instruments 22 5 . Representations and Warranties of Umpqua and Umpqua Bank 22 Organization, Existence, and Authority 22 Authorized and Outstanding Stock, Options, and Other Rights 22 - i - Public Reports; Sarbanes-Oxley Compliance 23 Articles of Incorporation, Bylaws, Minutes 24 Shareholder Reports 24 Books and Records 24 Legal Proceedings 24 Compliance with Laws and Regulations 25 Environmental Matters 26 Contingent and Other Liabilities 26 No Material Adverse Effects 26 Regulatory Approvals Required 27 Corporate and Shareholder Approval of Agreement, Binding Obligations 27 No Defaults from Transaction 27 Taxes and Tax Returns 28 Insurance 28 Contracts and Agreements 28 Reserve for Loan Losses 28 Repurchase Agreement 28 Interests of Directors and Others 29 Umpqua Disclosure Schedule to this Agreement 29 Brokers and Finders 29 Bank Secrecy Act; Patriot Act; Transactions with Affiliates 29 Risk Management Instruments 29 6 . Covenants of NBB 29 Certain Actions 29 No Solicitation 32 Filing Reports and Returns, Payment of Taxes 32 Preservation of Business 32 Commercially Reasonable Efforts 33 Updating the NBB Disclosure Schedule 33 Rights of Access 33 Proxy Statement 34 Availability of Reports; Communications 34 Shareholder Meeting 34 Title Reports 35 Allowance for Loan Losses 35 Agreements and Plans 35 Other Actions 35 Section 16 Matters 35 7 . Covenants of Umpqua 35 Certain Actions 35 Filing Reports and Returns, Payment of Taxes 36 Preservation of Business 36 Commercially Reasonable Efforts 36 Updating the Umpqua Disclosure Schedule 37 S-4 Registration Statement 37 Listing of Securities 38 Other Actions 38 Employee Matters 38 Indemnification of Directors and Officers; D&O Insurance 39 -ii- Section 16 Matters 40 8 . Conditions to Obligations of Umpqua 41 NBB Shareholder Approval; Dissenting Shareholders 41 No Litigation 41 No Banking Moratorium 41 Regulatory Approvals 41 Compliance with Securities Laws 41 Other Consents 41 Corporate Documents 41 Continuing Accuracy of Representations and Warranties 42 Compliance with Covenants and Conditions 42 No Material Adverse Effects 42 Certificate 42 Tax Opinion 42 Employee Agreements 42 Director Agreements 43 9 . Conditions to Obligations of NBB 43 Shareholder Approval 43 No Litigation 43 No Banking Moratorium 43 Regulatory Approvals 43 Compliance with Securities Laws 43 Other Consents 43 Corporate Documents 43 Continuing Accuracy of Representations and Warranties 43 Compliance with Covenants and Conditions 44 No Material Adverse Effects 44 Tax Opinion 44 Certificate 44 10 . Closing 44 11 . Termination; Price Protection 44 Procedure for Termination 44 Effect of Termination 46 Price Protection 46 Participation in Subsequent Transaction 47 Documents from NBB 47 Documents from Umpqua 47 12 . Miscellaneous Provisions 47 Amendment or Modification 47 Public Statements 47 Confidentiality 47 Waivers and Extensions 47 Expenses 47 Financial Advisors 48 Binding Effect, No Assignment 48 Representations and Warranties 48 -iii- Remedies 48 No Benefit to Third Parties 48 Notices 48 Governing Law 49 Entire Agreement 49 Headings 49 Counterparts 49 Restrictions On Transfer 49 Material Change 49 Survival 50 Exhibit A  Holding Company Plan of Merger Exhibit B  Bank Plan of Merger Exhibit C  Forms of Director Voting, Non-Competition and Non-Solicitation Agreements and Director Voting and Non-Solicitation Agreement Exhibit D  Rule 145 Affiliate Letter -iv- AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization is entered into effective this 17 th day of January, 2007 (this Agreement), by and among Umpqua Holdings Corporation (Umpqua), Umpqua Bank (Umpqua Bank), North Bay Bancorp (NBB) and The Vintage Bank (TVB). RECITALS: A. Umpqua is an Oregon corporation, and registered financial holding company, with its executive offices at Umpqua Bank Plaza, Suite 1200, One SW Columbia Street, Portland, Oregon. B. Umpqua Bank is an Oregon state-chartered bank, and a wholly owned subsidiary of Umpqua, with its principal office at ain Street, Roseburg, Oregon. C. NBB is a California corporation, and registered bank holding company, with its executive offices at 1190 Airport Road, Napa, California. D. TVB is a California state-chartered bank, and a wholly owned subsidiary of NBB, with its principal office at 1500 Soscol Avenue, Napa, California. E. The parties desire to enter into a strategic business combination pursuant to the terms of this Agreement. F. The respective boards of directors of each of Umpqua, Umpqua Bank, NBB and TVB have determined that it is in the best interests of their respective corporations and shareholders to consummate the applicable Mergers and the other transactions contemplated by this Agreement. G. The parties intend that the transactions contemplated hereby shall qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended. H. Section 8.13(a) of the NBB Disclosure Schedule lists those individuals who have entered into amended and restated employment, consulting or other agreements in connection with the transactions contemplated hereby. I. Each director of NBB and TVB has, simultaneously with the execution and delivery hereof, executed and delivered to Umpqua a Voting, Non-Competition and Non-Solicitation Agreement or Voting and Non-Solicitation Agreement, as the case may be, substantially in the appropriate form of such agreement attached hereto as Exhibit C and each director and executive officer of NBB has, simultaneously with the execution and delivery hereof, executed and delivered a Rule 145 Affiliate Letter substantially in the form of Exhibit D attached hereto. AGREEMENT In consideration of the mutual premises, and of the representations and warranties, covenants and agreements herein contained, the parties hereby enter into this Agreement and agree as follows: 1 . Definitions. For purposes of this Agreement, the following terms shall have the definitions given: (a) Agreement has the meaning set forth in the Preamble. (b) Alternative Acquisition Transaction means any event or series of events pursuant to which a party or its board of directors enters into an agreement or recommends to its shareholders any agreement (other than this Agreement) pursuant to which any Person would (i) merge or consolidate with such party, with the result that the shareholders of such party hold less than 50% of the stock or voting power of the surviving entity, (ii) acquire 50% or more of the assets or liabilities of such party or any of its subsidiaries, or (iii) purchase or otherwise acquire (including by merger, consolidation, share exchange 1 or any similar transaction) stock or other securities representing or convertible into 50% or more of the stock or voting power of such party or any one or more of its subsidiaries. (c) Bank Merger means the merger of TVB with and into Umpqua Bank in accordance with the Bank Plan of Merger. (d) Bank Plan of Merger means the Plan of Merger to be executed by Umpqua Bank and TVB and delivered to the Oregon Director and California Secretary of State for filing substantially in the form attached hereto as Exhibit B . (e) Benefits Integration has the meaning set forth in Section 7.9. (f) California Commissioner means the Commissioner of the California Department of Financial Institutions. (g) Call Reports means the final quarterly reports of condition and income filed by such bank with the FFIEC pursuant to the Federal Deposit Insurance Act. (h) Cash Consideration has the meaning set forth in Section 11.1(e). (i) Cash Fill Option has the meaning set forth in Section 11.1(e). (j) CGCL means the California General Corporation Law. (k) COBRA has the meaning set forth in Section 4.22(f). (l) Code means the Internal Revenue Code of 1986, as amended. (m) Confidentiality Agreement means the letter agreement, dated as of December 6, 2006, by and between Umpqua and NBB. (n) Contract means any agreement, contract, undertaking, obligation, instrument, note, power of attorney, evidence of indebtedness, purchase order, quotation, license or other commitment to which any Party or to which any of the assets of such Party is subject, whether oral or written, express or implied, except that the term Contracts shall not include Loans made in the ordinary course of business consistent with past practices and the notes or other instruments or agreements that evidence such loans or provide security therefore. (o) Converted Option has the meaning set forth in Section 2.1.6. (p) Core Deposits means all deposits other than (i) brokered deposits, (ii) time deposits greater than $100,000, and (iii) any deposits that were subject to off balance sheet deposit sweep programs in November 2006 or have been subject to such sweep programs since November 30, 2006. (q) Costs has the meaning set forth in Section 7.10(a). (r) Decline Adjustment has the meaning set forth in Section 11.1(e). (s) Dissenters Shares has the meaning set forth in Section 2.1.4. (t) Dissenting Shareholder means any holder of Dissenters Shares. 2 (u) Effective Date is the date on which the Articles of Merger for the Holding Company Merger are filed with the Oregon Secretary of State. (v) Effective Time is the time set forth in the Holding Company Plan of Merger at which the Holding Company Merger is effective. (w) Employee Benefit Plans means all benefit and compensation plans, Contracts, policies or arrangements covering current or former employees of NBB, TVB or Solano Bank and current or former directors of NBB, TVB or Solano Bank including, but not limited to, employee benefit plans as defined by Section 3(3) of ERISA, and deferred compensation, severance, stock option, stock purchase, stock appreciation rights, stock based, restricted stock, incentive, salary continuation, supplemental executive retirement and bonus plans. (x) Environmental Law has the meaning set forth in Section 4.11. (y) ERISA means the Employee Retirement Income Security Act of 1974, as amended. (z) ERISA Affiliate has the meaning set forth in Section 4.22. (aa) Exchange Act means the Securities Exchange Act of 1934, as amended, and, to the extent the context requires, the rules promulgated thereunder. (bb) Exchange Agent has the meaning set forth in Section 2.3.1. (cc) Exchange Ratio means 1.217, subject to adjustment in accordance with Section 2.5, Section 11.1(e) and Section 11.3. (dd) FDIC means the Federal Deposit Insurance Corporation. (ee) FFIEC means the Federal Financial Institutions Examination Council. (ff) FHA means the Federal Housing Administration. (gg) FHLMC means the Federal Home Loan Mortgage Corporation. (hh) FNMA means the Federal National Mortgage Association. (ii) FRB means the Board of Governors of the Federal Reserve System. (jj) GAAP has the meaning set forth in Section 4.3. (kk) GNMA means the Government National Mortgage Association. (ll) Hazardous Material has the meaning set forth in Section 4.11. (mm) Holding Company Merger means the merger of NBB with and into Umpqua at the Effective Time in accordance with the Holding Company Plan of Merger . (nn) Holding Company Plan of Merger means the Plan of Merger to be executed by Umpqua and NBB and delivered together with Articles of Merger to the Oregon Secretary of State and California Secretary of State for filing on the Effective Date substantially in the form attached hereto as Exhibit A . 3 (oo) Intellectual Property means trademarks, service marks, brand names, certification marks, trade dress and other indications of origin, the goodwill associated with the foregoing and registrations and applications to register the foregoing; inventions, discoveries and ideas; patents and applications for patents; nonpublic information, trade secrets and confidential information and rights to limit the use or disclosure thereof by any person; writings and other works, whether copyrightable or not; and registrations or applications for registration of copyrights; and any similar intellectual property or proprietary rights. (pp) Knowledge means, as to a party, the actual knowledge of an Officer of such party, and does not include information of which the Officers of such party may be deemed to have constructive knowledge. (qq) Loan means a written or oral agreement, note or borrowing arrangement (including leases, credit enhancements, commitments, guarantees and interest-bearing assets) payable to NBB or TVB or to Umpqua or Umpqua Bank, as the case may be. (rr) Local Barriers Acts has the meaning set forth in Section 4.18. (ss) Material Adverse Effect has the meaning set forth in Section 12.17. (tt) Material Contracts has the meaning set forth in Section 4.21. (uu) Mergers means the Holding Company Merger and the Bank Merger. (vv) NASD means the National Association of Securities Dealers, Inc. (ww) NBB has the meaning set forth in the Preamble. (xx) NBB Common Stock means the shares of common stock, without par value, of NBB. (yy) NBB Disclosure Schedule has the meaning set forth in Section 4. (zz) NBB Option has the meaning set forth in Section 2.1.6. (aaa) NBB Property has the meaning set forth in Section 4.11. (bbb) NBB Public Reports means the reports and other information required to be filed by NBB with the SEC pursuant to the Exchange Act, together with the reports to shareholders required to be delivered by NBB to its shareholders pursuant to Exchange Act Rule 14a-3, in each case from and after January 1, 2005. (ccc) NBB Real Property has the meaning set forth in Section 4.18. (ddd) NBB Stock Award has the meaning set forth in Section 2.1.6. (eee) NBB Stock Plans means the North Bay Bancorp Stock Option Plan and the North Bay Bancorp Amended and Restated 2002 Incentive Compensation Plan (formerly the North Bay Bancorp 2002 Stock Option Plan). (fff) NBB Subsidiary means, with respect to NBB, any entity in which NBB owns, directly or indirectly, more than 50% of the voting securities or ownership interests having by their terms ordinary 4 voting power to elect a majority of the board of directors or other persons performing similar functions, other than in such partys capacity as a fiduciary or a secured party. (ggg) New Certificate has the meaning set forth in Section 2.3.2. (hhh) Officer means the individuals listed on Section 8.13(b) of the NBB Disclosure Schedule with respect to NBB and the individuals listed on Section 8.13(b) of the Umpqua Disclosure Schedule who are officers of such Party. (iii) Old Certificate has the meaning set forth in Section 2.3.2. (jjj) Order has the meaning set forth in Section 8.2. (kkk) Oregon Bank Act means Chapters 706 through 716 of the Oregon Revised Statutes. (lll) Oregon Director means the Director of the Oregon Department of Consumer and Business Services acting by and through the Administration of the Division of Finance and Corporate Securities. (mmm) OSHA has the meaning set forth in Section 4.18. (nnn) PBGC means the Pension Benefit Guaranty Corporation. (ooo) Pension Benefit Plan has the meaning set forth in Section 4.22(d). (ppp) Permitted Liens has the meaning set forth in Section 4.18. (qqq) Person means any natural person or any other entity, person, or group. For purposes of this definition, the meaning of the term group shall be determined in accordance with Section 13(d)(3) of the Exchange Act. (rrr) Plans of Merger means the Bank Plan of Merger and the Holding Company Plan of Merger. (sss) Proxy Statement has the meaning set forth in Section 6.8. (ttt) Rule 145 Affiliate Letter means the letter agreement to be executed by each affiliate (as defined in Rule 144 promulgated by the SEC pursuant to the Securities Act) of NBB substantially in the form attached hereto as Exhibit D. (uuu) SAWY means Strand, Atkinson, William & York, Inc., an Oregon corporation. (vvv) SAWY Broker Dealer Reports means such reports filed by Strand, Atkinson, Williams & York, Inc. with the SEC or with the NASD. (www) SBA means the Small Business Administration of the Department of Commerce. (xxx) SEC means the Securities and Exchange Commission. 5 (yyy) Securities Act means the Securities Act of 1933, as amended, and to the extent the context requires, the rules promulgated thereunder. (zzz) Solano Bank means the California state-chartered bank and wholly owned subsidiary of NBB the assets of which were acquired by and liabilities of which were assumed by TVB on or about January 15, 2005. (aaaa) S-4 Registration Statement has the meaning set forth in Section 6.8. (bbbb) Tax or Taxes has the meaning set forth in Section 4.17. (cccc) TVB has the meaning set forth in the Preamble. (dddd) Umpqua has the meaning set forth in the Preamble. (eeee) Umpqua Bank has the meaning set forth in the Preamble. (ffff) Umpqua Common Stock means shares of common stock, no par value, of Umpqua. (gggg) Umpqua Disclosure Schedule has the meaning set forth in Section 5. (hhhh) Umpqua Measuring Period has the meaning set forth in Section 11.1(e). (iiii) Umpqua Measuring Price has the meaning set forth in Section 11.1(e). (jjjj) Umpqua Property has the meaning set forth in Section 5.9. (kkkk) Umpqua Public Reports means the reports and other information required to be filed by Umpqua with the SEC pursuant to the Exchange Act, together with the reports to shareholders required to be delivered by Umpqua to its shareholders pursuant to Exchange Act Rule 14a-3, in each case from and after January 1, 2005. (llll) Umpqua Subsidiary means, with respect to Umpqua and Umpqua Bank, any entity in which Umpqua or Umpqua Bank owns, directly or indirectly, more than 50% of the voting securities or ownership interests having by their terms ordinary voting power to elect a majority of the board of directors or other persons performing similar functions, other than in such partys capacity as a fiduciary or a secured party. (mmmm) VA means the Veterans Administration. (nnnn) VCT means Vintage Capital Trust, a Maryland real estate investment trust. (oooo) Welfare Benefit Plan has the meaning set forth in Section 4.22(b). 2 . Mergers. Transactions Pursuant to the Holding Company Plan of Merger . Subject to the terms and conditions set forth in this Agreement, on the Effective Date: NBB shall be merged with and into Umpqua under Oregon law on the terms and conditions set forth in the Holding Company Plan of Merger. The Holding Company Plan of Merger and the Holding Company Articles of Merger shall be filed with the Secretary of State of the State of Oregon 6 to effect the Holding Company Merger and the Secretary of State of the State of California as required under California law. 2.1.2 Umpqua shall be the surviving corporation in the Holding Company Merger. Umpquas Articles of Incorporation and Bylaws shall be the articles of incorporation and bylaws of the surviving corporation. 2.1.3 As of the Effective Time, each share of Umpqua capital stock outstanding immediately prior to the Holding Company Merger shall remain outstanding and shall be deemed to be one share of the capital stock of the surviving corporation. 2.1.4 All shares of NBB Common Stock that are dissenting shares within the meaning of CGCL § 1300 (Dissenters Shares) shall not be converted into or represent a right to receive Umpqua Common Stock or Umpqua Common Stock and Cash Consideration unless and until such shares have lost their status as dissenting shares under CGCL § 1300, at which time such shares shall be converted into Umpqua Common Stock or Umpqua Common Stock and Cash Consideration pursuant to Section 2.1.5. 2.1.5 As of the Effective Time, each outstanding share of NBB Common Stock (other than Dissenters Shares) shall be converted into the right to receive: (i) the number of shares of Umpqua Common Stock equal to the Exchange Ratio, (ii) cash in lieu of any resulting fractional shares, (iii) any dividend or distribution pursuant to Section 2.3.3, and (iv) in the event Umpqua elects the Cash Fill Option, an amount in cash equal to the Cash Consideration. Notwithstanding any other provision of this Agreement, no fractional shares of Umpqua Common Stock will be issued and any holder of shares of NBB Common Stock entitled to receive a fractional share of Umpqua Common Stock but for this sentence shall be entitled to receive a cash payment in lieu thereof, which payment shall be calculated by the Exchange Agent and shall represent such holders proportionate interest in a share of Umpqua Common Stock based on the Umpqua Measuring Price. 2.1.6 (a) As of the Effective Time, by virtue of the Holding Company Merger and without any action on the part of any holder of any such option, each outstanding option to acquire NBB Common Stock (each an NBB Option) shall be automatically converted into an option to purchase Umpqua Common Stock (each a Converted Option) as follows: (i) the number of shares of Umpqua Common Stock issuable upon exercise of the Converted Option shall be equal to the product of: (A) the number of shares of NBB Common Stock issuable upon exercise of the NBB Option and (B) the Exchange Ratio; and (ii) the exercise price per share of Umpqua Common Stock shall be equal to the quotient of: (A) the exercise price of the NBB Option divided by (B) the Exchange Ratio. Provided, further, if Umpqua elects the Cash Fill Option, the exercise price per share of the NBB options as calculated pursuant to this Section 2.1.6(a) will be reduced by the amount of the Cash Consideration. All terms and conditions of the Converted Options other than the number of shares and exercise price as adjusted pursuant to the Section 2.1.6(a) shall remain the same as the terms and conditions of the NBB Options. With respect to each NBB Option, the foregoing adjustments shall be effected in a manner consistent with Section 424(a) of the Code and related treasury regulations. (b) Umpqua shall, as of the Effective Time, assume the obligations and rights of NBB under the NBB Stock Plans pursuant to which NBB Options and NBB Stock Awards are outstanding as of the Effective Time and shall take all corporate action necessary to reserve for issuance a sufficient number of shares of Umpqua Common Stock for delivery upon exercise of the Converted Options. Umpqua shall cause the registration of the shares of Umpqua Common Stock subject to the Converted Options to become effective as part of a registration statement on Form S-8, or any successor or other appropriate forms, with respect to the shares of Umpqua Common Stock subject to the Converted 7 Options promptly after the Effective Time; and, thereafter, Umpqua shall deliver to holders of Converted Options any applicable prospectus and shall maintain the effectiveness of such registration statement or registration statements, including the current status of any related prospectus, for so long as the Converted Options remain outstanding. (c) As of the Effective Time, each outstanding Restricted Stock Award to receive shares of NBB Common Stock (each a NBB Stock Award) shall terminate and become fully vested and free of all forfeiture provisions and shall be automatically converted shares of Umpqua Common Stock in accordance with Section 2.1.5 of this Agreement. 2.2 Transactions Pursuant to the Bank Plan of Merger . Subject to the terms and conditions set forth in this Agreement, promptly following the Effective Time: 2.2.1 TVB will be merged with and into Umpqua Bank in accordance with the provisions of the Oregon Bank Act. The Bank Plan of Merger shall be filed with the Oregon Director for purposes of obtaining a Certificate of Merger. 2.2.2 As of the date set forth in the Certificate of Merger, TVB will merge with Umpqua Bank, with Umpqua Bank being the resulting bank and having its head office in Roseburg, Oregon. 2.2.3 Umpqua Banks Articles of Incorporation, Bylaws and banking charter in effect immediately before the date set forth on the Certificate of Merger shall be the articles of incorporation, bylaws and banking charter of the resulting bank. 2.2.4 Upon effectiveness of the Bank Merger, each outstanding share of Umpqua Bank common stock shall remain outstanding as shares of the resulting bank, the holders of such shares shall retain their rights with respect to such shares as in effect prior to the Bank Merger, and each outstanding share of TVB held by NBB will be cancelled. Exchange Procedures. 2.3.1 Prior to the Effective Date, Umpqua shall appoint an exchange agent reasonably acceptable to NBB for the purpose of exchanging certificates representing shares of NBB Common Stock (other than Dissenters Shares) for Umpqua Common Stock and, as applicable, Cash Consideration as required by Section 2.1 (the Exchange Agent). On or about the Effective Date, Umpqua will issue and deliver to the Exchange Agent certificates representing a sufficient number of shares of Umpqua Common Stock issuable in the Holding Company Merger and an estimate of the cash required to make cash payable in lieu of fractional shares and, after the Effective Time, if applicable, any Cash Consideration and any cash and dividends or other distributions of Umpqua Common Stock to be issued or paid pursuant to Section 2.3.3. 2.3.2 Promptly after the Effective Time, Umpqua shall cause the Exchange Agent to mail to each holder of record of shares (other than holders of Dissenters Shares) a notice advising such holders of the effectiveness of the Holding Company Merger, including appropriate transmittal materials specifying that delivery shall be effected, and risk of loss and title to certificates for shares of NBB Common Stock (Old Certificates) shall pass, only upon delivery of the Old Certificates (or affidavits of loss in lieu thereof, as provided in Section 2.3.5) and instructions for surrendering the Old Certificates (or affidavits of loss in lieu thereof) to the Exchange Agent. Upon surrender for cancellation to the Exchange Agent of one or more Old Certificates, accompanied by a duly executed letter of transmittal in proper form, the Exchange Agent shall deliver to each holder of such surrendered Old Certificates new certificates representing the appropriate number of shares of Umpqua Common Stock (New Certificates), together with checks for payment of cash in lieu of fractional shares to be issued in respect 8 of the Old Certificates plus any Cash Consideration and any dividends (including the $0.14 cash dividend permitted pursuant to Section 6.1(b) if the Effective Time is on or before March 31, 2007 and such dividend is declared but unpaid at such time) or other distributions that such holder has the right to receive pursuant to the provisions of this Section 2, less any taxes required to be withheld with respect thereto. 2.3.3 Until Old Certificates have been surrendered and exchanged for New Certificates as herein provided, each outstanding Old Certificate shall be deemed, for all corporate purposes of Umpqua, to represent the number of shares of Umpqua Common Stock into which the shares of NBB Common Stock were exchanged pursuant to Section 2.1.5. All shares of Umpqua Common Stock to be issued pursuant to the Holding Company Merger shall be deemed issued and outstanding as of the Effective Time and whenever a dividend or other distribution is declared by Umpqua in respect of the Umpqua Common Stock, the record date for which is at or after the Effective Time, that declaration shall include dividends or other distributions in respect of all shares issuable pursuant to this Agreement. No dividends or other distributions that are declared on Umpqua Common Stock into which shares of NBB Common Stock have been converted after the Effective Date will be paid to persons otherwise entitled to receive the same until the Old Certificates have been surrendered in exchange for New Certificates in the manner herein provided. In no event shall the persons entitled to receive such dividends or other distributions be entitled to receive interest on such dividends or other distributions. In the event of a transfer of ownership of shares of NBB Common Stock that is not registered in the transfer records of NBB, a New Certificate, together with a check for any cash to be paid upon due surrender of the Old Certificate and any other dividends or distributions in respect thereof, may be issued and/or paid to such a transferee if the Old Certificate formerly representing such shares is presented to the Exchange Agent, accompanied by all documents required by Umpqua and the Exchange Agent to evidence and effect such transfer and to evidence that any applicable stock transfer taxes have been paid or are not applicable. 2.3.4 Any Umpqua Common Stock or cash delivered to the Exchange Agent (together with any interest or dividends thereon) and not issued pursuant to this Section 2.3 at the end of twelve months from the Effective Date shall be returned to Umpqua, in which event the persons entitled thereto shall look only to Umpqua for payment thereof. 2.3.5 Notwithstanding anything to the contrary set forth in this Agreement, if any holder of NBB Common Stock shall be unable to surrender his or her Old Certificates because such certificates have been lost or destroyed, such holder may deliver in lieu thereof a lost stock certificate affidavit and, unless waived, at the sole option of Umpqua or the Exchange Agent, an indemnity bond in customary amount together with a surety, each in a form and substance reasonably satisfactory to Umpqua or the Exchange Agent. 2.3.6 The Exchange Agent shall not be entitled to vote or exercise any rights of ownership with respect to the shares of Umpqua Common Stock or NBB Common Stock held by it from time to time hereunder, except that it shall receive and hold all dividends or other distributions paid or distributed with respect to such shares of Umpqua Common Stock for the account of the persons entitled thereto. 2.4 Dissenters Shares . Any Dissenting Shareholder who shall be entitled to be paid the fair market value of such shareholders shares of NBB Common Stock, as provided in Section 1300 of the CGCL, shall not be entitled to shares of Umpqua Common Stock at the Exchange Ratio or, as applicable, shares of Umpqua Common Stock and Cash Consideration in respect thereof unless and until such Dissenting Shareholder shall have failed to perfect or shall have effectively withdrawn or lost such Dissenting Shareholders right to dissent from the Holding Company Merger under the CGCL, and shall 9 be entitled to receive only the payment provided for by Section 1300 of the CGCL with respect to such Dissenters Shares. 2.5 Anti-Dilution Provision . If Umpqua changes or proposes to change the number of shares of Umpqua Common Stock issued and outstanding prior to the Effective Date as a result of a stock split, stock dividend or similar transaction with respect to the outstanding Umpqua Common Stock, or exchanges Umpqua Common Stock for a different number or kind of shares or securities or is involved in any transaction resulting in any of the foregoing, and the record date therefor shall be prior to the Effective Date, the Exchange Ratio shall be proportionately adjusted. 3. Reserved. 4. Representations and Warranties of NBB and TVB. Except as disclosed in one or more schedules to this Agreement delivered to Umpqua prior to execution of this Agreement (the NBB Disclosure Schedule), NBB and TVB represent and warrant to Umpqua as follows: 4.1 Organization, Existence, and Authority . NBB is a corporation duly organized and validly existing under the laws of the State of California and has all requisite corporate power and authority to own, lease, and operate its properties and assets and to carry on its business in the manner now being conducted. TVB is a state-chartered bank, duly organized, validly existing, and in good standing under the laws of the State of California and has all requisite corporate power and authority to own, lease, and operate its properties and assets and carry on its business in the manner now being conducted. Each of NBB and TVB is qualified to do business and is in good standing in every jurisdiction in which such qualification is required except where the failure to so qualify or be in good standing would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect with respect to NBB. North Bay Bancorp Statutory Trust I is a statutory trust organized and validly existing under Connecticut law and the trusts activities do not require it to be qualified to do business in any jurisdiction other than Connecticut. VCT was a subsidiary of TVB and a statutory real estate investment trust organized under Maryland law and qualified to do business in California. VCT has been dissolved, all preferred shares of beneficial interest have been liquidated and all remaining assets of VCT have been distributed to TVB as the sole holder of common shares of beneficial interest. 4.2 Authorized and Outstanding Stock, Options, and Other Rights . The authorized capital stock of NBB consists of (i) 500,000 shares of preferred stock, without par value, of which no preferred shares are issued or outstanding, and (ii) 15,000,000 shares of common stock, without par value, of which 4,169,845 shares are outstanding as of the close of business on January 17, 2007, all of which are validly issued, fully paid and nonassessable. All outstanding shares of capital stock of TVB are validly issued, fully paid and nonassessable and held by NBB. No bonds, debentures, notes or other indebtedness having the right to vote on any matters on which NBB shareholders may vote are issued or outstanding. Other than 474,125.73 shares of NBB Common Stock issuable upon exercise of NBB Options under NBB Stock Plans as of the close of business on January 17, 2007, and 23,650 shares of NBB Common Stock issued pursuant to NBB Stock Awards as of the close of business on January 17, 2007, and as disclosed in the NBB Public Reports and in Section 4.2 of the NBB Disclosure Schedule, no subscriptions, options, warrants, convertible securities or other rights or commitments which would enable the holder to acquire any shares of capital stock or other investment securities of NBB or TVB, or which enable or require NBB or TVB to acquire shares of its capital stock or of investments issued by NBB or TVB from any holder, are authorized, issued or outstanding. All grants of NBB Options were properly approved by NBBs Board of Directors or a committee duly authorized by the Board of Directors and validly issued in accordance with the applicable NBB Stock Plan and applicable law. No grant of an NBB Option involved any backdating. 10 Public Reports; Sarbanes-Oxley Compliance . (a) Since January 1, 2004, NBB has timely filed with the SEC all NBB Public Reports required to be so filed, and TVB has timely filed with the FRB, FDIC and the California Commissioner all reports including without limitation Call Reports required to be so filed. (b) The financial statements included in the NBB Public Reports have been and will be prepared in accordance with generally accepted accounting principles in the United States (GAAP), consistently applied, and fairly present the financial position and results of operation of NBB and TVB on the dates and for the periods covered thereby. (c) Except as disclosed in Section 4.3(c) of the NBB Disclosure Schedule, as of their respective dates, all NBB Public Reports and all TVB Call Reports complied in all material respects with all requirements applicable to such filing. As of their respective dates, none of the NBB Public Reports or TVB Call Reports contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary to make the statements made therein, in light of the circumstances in which they were made, not misleading. (d) Section 4.3 of the NBB Disclosure Schedule lists, and NBB has delivered to Umpqua true and correct copies of the documentation creating or governing, all securitization transactions and off-balance sheet arrangements (as defined in Item 303(a) of Regulation S-K of the SEC) effected by NBB or any NBB Subsidiary from January 1, 2004 through the date hereof. (e) Perry-Smith LLP is, and has been throughout the periods covered by the NBB Public Reports filed since June 9, 2006, (a) a registered public accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act of 2002), (b) independent with respect to NBB within the meaning of SEC Regulation S-X, and (c) in compliance with subsections ( g ) through ( l ) of Section 10A of the Exchange Act and the related rules of the SEC and the Public Company Accounting Oversight Board. Throughout the periods covered by NBB Public Reports filed between January 1, 2004 and May 30, 2006, KPMG LLP was (a) a registered public accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act of 2002), (b) independent with respect to NBB within the meaning of SEC Regulation S-X, and (c) in compliance with subsections ( g ) through ( l ) of Section 10A of the Exchange Act and the related rules of the SEC and the Public Company Accounting Oversight Board. The definitive proxy statements of NBB electronically filed with the SEC and Section 4.3 of the NBB Disclosure Schedule list all non-audit services performed by Perry-Smith LLP and KPMG LLP for NBB and the NBB Subsidiaries from January 1, 2005 through the date hereof. (f) NBB and the NBB Subsidiaries maintain a system of internal accounting controls sufficient to provide reasonable assurance that: (i) transactions are executed in accordance with managements general or specific authorizations, (ii) transactions are recorded as necessary to permit preparation of financial statements in conformity with GAAP and to maintain asset accountability, (iii) access to assets is permitted only in accordance with managements general or specific authorization and (iv) the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate actions are taken with respect to any differences. NBB has disclosed, based on its most recent evaluation prior to the date hereof, to its auditors and the audit committee of its Board of Directors (1) any significant deficiencies in the design or operation of internal controls which could adversely affect in any material respect its ability to record, process, summarize and report financial data and has identified for its auditors any material weaknesses in internal controls and (2) any fraud, whether or not material, that involves management or other employees who have a significant role in its internal controls. NBB has implemented disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) reasonably designed to ensure that all information required to be disclosed by NBB in the NBB Public Reports is recorded, processed, summarized and reported within the time periods specified in the rules and regulations of the SEC, and that such information is accumulated and communicated to NBBs management as appropriate to allow timely decisions regarding required disclosure. 11 (g) Each NBB Public Report that was required to be accompanied by the certifications contemplated by Item 601 of Regulation S-K was so accompanied, and at the time of filing or submission of each such certification, such certification complied with such item and was accurate in all material respects as of the date of such certificate. (h) The audit committee of the NBB Board of Directors has established procedures for the receipt, retention and treatment of complaints regarding the accounting, internal accounting controls and auditing matters and the confidential, anonymous submission by employees of NBB of concerns regarding questionable accounting or auditing practices. No attorney representing NBB or any NBB Subsidiary, whether or not employed by NBB or any NBB Subsidiary, has reported evidence of a material violation (within the meaning of Part 205 of the Standards of Professional Conduct for Attorneys Appearing and Practicing Before the Commission in the Representation of an Issuer) by NBB or any of its officers, directors, employees or agents to the NBB Board of Directors or any committee thereof, to NBBs chief executive officer. Section 4.3 of the NBB Disclosure Schedule lists all investigations conducted prior to the date hereof regarding any reported evidence of a material violation by NBB or any of its officers, directors, employees or agents and all NBB audit committee investigations conducted prior to the date hereof of complaints by NBB employees regarding accounting, internal accounting controls, or auditing matters. (i) NBB is in compliance in all material respects with all current listing and corporate governance requirements of the NASDAQ Global Market, and is in compliance in all material respects with the Sarbanes-Oxley Act of 2002 and the rules and regulations of the SEC. 4.4 Articles of Incorporation, Bylaws, Minutes . The copies of NBBs Articles of Incorporation, NBBs Bylaws, TVBs Articles of Incorporation and TVBs Bylaws delivered to Umpqua are true and correct copies of such documents, each as amended and restated as of the date hereof. NBB is not in violation of any provision of its Articles of Incorporation or Bylaws. TVB is not in violation of any provision of its Articles of Incorporation or Bylaws. The minute books of NBB and TVB contain minutes of all meetings and all consents evidencing actions taken without a meeting by its Board of
